Exhibit 99.1 Ignite Restaurant Group Reports First Quarter 2015 Financial Results Houston, TX—(BUSINESS WIRE)—May 4, 2015 - Ignite Restaurant Group (NASDAQ: IRG) today reported financial results for the first quarter ended March 30, 2015. On April 17, 2015, subsequent to the end of the first quarter, the Company completed the sale of its Macaroni Grill subsidiary. Consequently, the results of operations for Macaroni Grill are reflected in discontinued operations for all periods presented. Highlights for the first quarter of 2015 were as follows: ● Total revenues were $122.2 million, compared to $123.1 million in the first quarter of 2014; ● Comparable restaurant sales increased 5.4% at Brick House Tavern + Tap and decreased 3.8% at Joe’s Crab Shack; ● Loss from continuing operations was $3.2 million, or $0.12 per diluted shares, compared to income from continuing operations of $0.1 million, or $0.01 per diluted shares in the first quarter of 2014; and ● Adjusted income (loss) from continuing operations (a non-GAAP measure) was a loss of $1.0 million, or $0.04 per diluted share, compared to income of $145,000, or $0.01 per diluted share in the first quarter of 2014. Ray Blanchette, President and Chief Executive Officer of Ignite Restaurant Group, stated, “
